O’Hara, J.
(dissenting). Defendant was convicted by a jury of what is generally known as, and referred to as, "kidnapping”. MCLA 750.349; MSA 28.581.
The issue can be simply stated. It can be less simply resolved.
In People v Adams, 389 Mich 222, 205 NW2d 415 (1973), the Michigan Supreme Court held that failure of the trial judge to "allude to asportation in his charge” to the jury was reversible error mandating a new trial. 389 Mich at 244; 205 NW2d at 426. By this decision this panel is bound.
In People v Leszczynski, 49 Mich App 555; 212 NW2d 255 (1973), a panel of this Court held by necessary implication that Adams, supra, was retroactive in its effect.
By that decision this panel is not bound, but may follow or decline to follow it as its judicial reasoning dictates.
The precise question is: "Is Adams retroactive?”
I see no need to write voluminously on the well settled proposition that except where expressly made so by their own terms appellate decisions are prospective in application.1
I decline to follow Leszczynski, supra, for the following reasons.
First, by reason of the general rule of prospectivity.
*604Second, because on most attentive reading of Adams I can find no express declaration of retroactivity. Intense bench questioning on oral argument elicited from able counsel that Adams itself is not in express terms made retroactive but depends for that effect on opinions of this Court.
Third, though in this case the trial judge did not employ the exact term "asportation” he did speak to the fact that the victim, a teenage girl, was confined in the defendant’s automobile against her will, without legal justification, and that defendant "drove on back roads” while allegedly en route to the home of his sister. So, if as the Supreme Court said in Adams, "asportation” is a question of fact, the jury in this case could properly have found "asportation” occurred.
I have reviewed the other specifications of error and find them without merit.
I think it not untoward to mention that defendant’s defense in this case was alibi. It had nothing to do with lack of "asportation”. According to defendant he was elsewhere fishing in solitude. Apparently the jury was unconvinced.
I would affirm the conviction.

 I am, of course, mindful of the exception in constitutional questions. That exception is not involved here.